Title: From George Washington to Brigadier General William Woodford, 19 June 1778
From: Washington, George
To: Woodford, William


                    
                        Dr Sir
                        Norrington [Pa.] June 19: 1778
                    
                    I request you to inform me by the return of the Bearer how far you have proceeded on your march and of the precise place of your encampment to night. I am told by some accident, you have not pursued the Same Route which General Lee has. I have advanced myself with  the remainder of the Army to Norrington, about Eight or Nine miles, and shall proceed precisely at four to morrow morning. My latest intelligence from Jersey was from Genls Dickinson & Maxwell who advised me that the Enemy moved from Haddonfield yesterday towards Evesham. I am Dr Sir Yr Most Obedt servant
                    
                        Go: Washington
                    
                